DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 14-28 are pending and have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statements (IDS) filed on 04/27/2020, 11/17/2020, 01/19/2021, 01/22/2021 & 09/17/2021 have been considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a plurality of driving assemblies in claims 14 & 28.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When turning to the applicant’s specifications, “a plurality of driving assemblies” was recited to include a motor, a gear and a rack. Therefore, each driving assembly has been interpreted to include a motor, gear and rack or their equivalence.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The term “the connection column” in Claims 21-23, line 1 renders the claims indefinite because there are multiple connection columns claimed in Claim 20 (one for each driving assembly), so it is not clear which connection column is being referred to. For the purposes of examination, “the connection column” has been construed to be each connection column.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-18 & 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2018/0209687 A1 to Chun in view of US Patent Number 7,530,189 B2 to Kim.

A) As per Claim 14, Chun teaches a door assembly for an air conditioner indoor unit (Chun: Figure 9), comprising: 
a door mounting plate including a receiving chamber, the receiving chamber having a fitting opening on one side and a bottom wall on another side (Chun: Figure A, below; chamber including open top and annotated bottom wall); 
a door arranged adjacent to the bottom wall of the receiving chamber and configured to be movable toward and away from the door mounting plate (Chun: Figure 9, Item 62).

However, Kim teaches a plurality of driving assemblies arranged in the receiving chamber, an end of each driving assembly passing through the bottom wall of the receiving chamber to be connected to the door, locations of the ends of the plurality of driving assemblies connected to the door being uniformly distributed on the door, and the plurality of driving assemblies being configured to drive the door to move (Kim: Figure 3, four total Items 140-142, extend through wall to attach to door 130).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Chun by having multiple driving assemblies extending out to the door, as taught by Kim, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Chun with these aforementioned teachings of Kim since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the driving devices of Kim for the driving device of Chun. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

    PNG
    media_image1.png
    466
    663
    media_image1.png
    Greyscale

Figure A: annotated Figure 9 of Chun

B) As per Claim 15, Chun in view of Kim teaches that the door mounting plate comprises: a frame including a vent channel (Chun: Figure 9, vent channel at Item 34 allowing air through with middle mounting part and connection part connecting inside and outside of Item 34); a mounting part provided in the vent channel; and a connection member connected between the frame and the mounting part to fix the mounting part in the vent channel; the receiving chamber is formed in the mounting part; and the fitting opening of the receiving chamber is located at a side of the mounting part away from the door.

 the connection member is one of a plurality of connection members of the door mounting plate that are radially connected between the mounting part and an inner wall of the vent channel (Chun: best shown in Figure 9, plurality of connection members at Item 34).

D) As per Claim 17, Chun in view of Kim teaches that the plurality of driving assemblies include three driving assemblies oriented along three edges of an equilateral triangle, respectively (Kim: Figure 3, four total Items 140-142, extend through wall to attach to door 130 can be oriented along the edges of an equilateral triangle, as any three points can be).

E) As per Claim 18, Chun in view of Kim teaches that each of the driving assemblies comprises: a motor; a gear sleeved over a motor shaft of the motor; a rack extending along a moving direction of the door and configured to mesh with the gear, an end of the rack passing through the bottom wall of the receiving chamber to be connected to the door (Kim: Figure 3, four total Items 140-142, extend through wall to attach to door 130).

F) As per Claim 24, Chun in view of Kim teaches that a guiding part; wherein: the door comprises: a baseplate; and a cover plate arranged at a first side of the baseplate away from the door mounting plate and being detachable from the baseplate; the door mounting plate includes a guiding groove; and the guiding part is arranged at a second side of the baseplate adjacent to the door mounting plate, and is movable in the guiding groove (Chun: Figure A, above; parts are able to be detached).

G) As per Claim 25, Chun in view of Kim teaches that the baseplate includes a projection part at a middle of the baseplate and projecting towards the cover plate, the projection part including a mounting groove at a side of the projection part away from the cover plate; and the guiding part is provided in the mounting groove (Chun: Figure A, above).

H) As per Claim 26, Chun in view of Kim teaches that the guiding part comprises: an end wall received in the mounting groove; and a peripheral wall circumferentially around the end wall and partially received in the mounting groove, the peripheral wall being movably arranged in the guiding groove (Chun: Figure A, above). 

 the baseplate is detachably connected to the guiding part (Chun: Figure A, above; parts are able to be detached).

J) As per Claim 28, Chun teaches an air conditioner indoor unit (Chun: Figures 8-9), comprising: 
an outer box baseplate component having an open side (Chun: best shown in Figure 8); 
a panel component arranged at the open side of the outer box baseplate component and including an air outlet (Chun: best shown in Figure 8); and 
a door assembly (Chun: Figure 9) including: 
a door mounting plate arranged at a side of the panel component towards the outer box baseplate component and including a receiving chamber, the receiving chamber having a fitting opening on one side and a bottom wall on another side (Chun: Figure A, above; chamber including open top and annotated bottom wall); 
a door arranged adjacent to the bottom wall of the receiving chamber and configured to be movable toward and away from the door mounting plate to open or close the air outlet, and configured to be located at a side of the panel component away from the outer box baseplate component when opening the outlet (Chun: Figure 9, Item 62).
Chun does not teach a plurality of driving assemblies arranged in the receiving chamber, an end of each driving assembly passing through the bottom wall of the receiving chamber to be connected to the door, locations of the ends of the plurality of driving assemblies connected to the door being uniformly distributed on the door, and the plurality of driving assemblies being configured to drive the door to move.
However, Kim teaches a plurality of driving assemblies arranged in the receiving chamber, an end of each driving assembly passing through the bottom wall of the receiving chamber to be connected to the door, locations of the ends of the plurality of driving assemblies connected to the door being uniformly distributed on the door, and the plurality of driving assemblies being configured to drive the door to move (Kim: Figure 3, four total Items 140-142, extend through wall to attach to door 130).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Chun by having multiple driving assemblies extending out to the door, as taught by Kim, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Kim as applied to claim 18 above, and further in view of US Patent Publication Number 2012/0003917 A1 to Jeong.

A) As per Claim 19, Chun in view of Kim teaches all the limitations except explicitly that each of the driving assemblies further comprises a housing accommodating the motor and the gear; and the rack is movable in the housing, and both longitudinal ends of the rack extend out of the housing.
However, Jeong teaches a driving assemblies further comprises a housing accommodating the motor and the gear; and the rack is movable in the housing, and both longitudinal ends of the rack extend out of the housing (Jeong: Figure 4b, housing around Items 233-234).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Chun in view of Kim by adding a housing around the driving device, as taught by Jeong, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Chun in view of Kim with these aforementioned teachings of Jeong with the motivation of protecting the motor and gear system from damage or exposure, thereby increasing their lifespan.

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Kim as applied to claim 18 above, and further in view of US Patent Number 6,343,436 B1 to Milano and even further in view of US Patent Number 5,042,269 to Sullivan.

A) As per Claim 20, Chun in view of Kim teaches a connection part provided at an end of the rack adjacent to the door and connected to the door (Kim: Figure 3, end of rack attaches to door 130).
Chun in view of Kim does not teach that the connection part comprising: a connection plate body, a first side of the connection plate body being connected to and perpendicular to the rack; and a connection column provided at a second side of the connection plate body that is opposite to the first side, the connection column being detachably connected to the door.
However, Milano teaches a connection part comprising: a connection plate body, a first side of the connection plate body being connected to and perpendicular to the rack, the connection plate being detachably connected to the door (Milano: Figure 2, Item 28 & 30).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Chun in view of Kim by forming the connection part as claimed, as taught by Milano, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Chun in view of Kim with these aforementioned teachings of Milano since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the connection part of Milano for the connection part of Chun in view of Kim. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Chun in view of Kim and Milano does not explicitly teach that a connection column provided at a second side of the connection plate body that is opposite to the first side.
However, Sullivan teaches a connection column provided at a second side of the connection plate body that is opposite to the first side (Sullivan: Figure 8, Item 77” on Item 28 of Milano).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Chun in view of Kim and Milano by having a snap connection to the door, as taught by Sullivan, with a reasonable expectation of success of arriving at the claimed 
	
B) As per Claim 21, Chun in view of Kim, Milano and Sullivan teaches that the connection column is connected to the door through a snap structure (Sullivan: Figure 8, Item 77” on Item 28 of Milano).


Claims 20 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Kim, hereafter Kim[189] as applied to claim 18 above, and further in view of Milano and even further in view of US Patent Publication Number 2011/0275306 A1 to Kim, hereafter Kim[306].

A) As per Claim 20, Chun in view of Kim[189] teaches a connection part provided at an end of the rack adjacent to the door and connected to the door (Kim[189]: Figure 3, end of rack attaches to door 130).
Chun in view of Kim[189] does not teach that the connection part comprising: a connection plate body, a first side of the connection plate body being connected to and perpendicular to the rack; and a connection column provided at a second side of the connection plate body that is opposite to the first side, the connection column being detachably connected to the door.
However, Milano teaches a connection part comprising: a connection plate body, a first side of the connection plate body being connected to and perpendicular to the rack, the connection plate being detachably connected to the door (Milano: Figure 2, Item 28 & 30).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Chun in view of Kim[189] by forming the connection part as claimed, as taught by Milano, with a reasonable expectation of success of arriving at the claimed 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Chun in view of Kim[189] and Milano does not explicitly teach that a connection column provided at a second side of the connection plate body that is opposite to the first side.
However, Kim[306] teaches a connection column provided at a second side of the connection plate body that is opposite to the first side (Kim[306]: Figure 1, bottom of Item 18 is threaded to door).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Chun in view of Kim[189] and Milano by having a threaded connection to the door, as taught by Kim[306], with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Chun in view of Kim[189] and Milano with these aforementioned teachings of Sullivan since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the connection column of Kim[306] for the undisclosed parts of Chun in view of Kim[189] and Milano attaching the bracket to the system.

B) As per Claim 22, Chun in view of Kim[189], Milano and Kim[306] teaches that the connection column is connected to the door through a threaded connection member (Kim[306]: Figure 1, bottom of Item 18 is threaded to door).

Allowable Subject Matter
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Examiner, Art Unit 3762